Dear Mr. Murchison:
You have requested an opinion of the Attorney General regarding the legality of a contract proposed to be entered into between Johnson Utilities (Johnson) and the City of Natchitoches (City) providing for Johnson to access the City's utility bills to verify the accuracy of the utility charges reflected thereon. In the event errors are found, the contract provides that Johnson would receive 50% (fifty percent) of the overpayments recaptured, as well as 50% (fifty percent) of the resulting savings realized over the next thirty months.
We have reviewed the resolution adopted by the City, as well as the provisions of the contract in question and are of the opinion that there is no legal prohibition against the City entering into said contract.
Should you have any additional questions concerning this matter, please do not hesitate to contact us.
With kindest regards, I am
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/ROB3/bb 0339R